Citation Nr: 0924337	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from November 1970 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In his October 2008 VA Form 9, Appeal to the Board of 
Veterans' Appeals, the Veteran requested a hearing before the 
Board.  In a March 2009 statement he clarified that he 
desired a hearing via videoconferencing technology.  However, 
in May 2009 he submitted a written statement withdrawing his 
hearing request and asking that his appeal be forwarded to 
the Board.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

1.  Bilateral hearing loss was noted at the time of the 
Veteran's entry into service.

2.  The evidence clearly and unmistakably shows that the 
Veteran's bilateral hearing loss preexisted his enlistment 
and did not increase in severity during service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in May 2007 discussed the evidence necessary 
to support a claim of entitlement to service connection.  The 
evidence of record was listed.  The Veteran was told how VA 
would assist him in obtaining additional relevant evidence.  
The Veteran was also advised that identified private records 
had been requested.  The manner in which VA determines 
disability ratings and effective dates was discussed.

An August 2008 letter also discussed the manner in which VA 
determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination was carried out 
and the Board concludes that such examination was adequate in 
that it was performed by a neutral, skilled provider who 
reviewed the claims file, interviewed  the Veteran, and 
performed tests necessary to provide an opinion regarding the 
etiology of the claimed disability.  Neither the Veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  In fact, in May 2007 the Veteran indicated that he 
had no further evidence to submit or identify.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

On pre-induction examination in March 1970, the Veteran 
denied hearing loss.  The results of audiometric testing were 
reported as follows:





HERTZ



500
1000
2000
3000
4000
6000
Right
0
0
0
X
0
X
Left
0
0
0
X
0
X


Audiometric testing was also conducted at the time of the 
Veteran's entry into service, in November 1970.  At that 
time, the following puretone thresholds were reported:







HERTZ



500
1000
2000
3000
4000
6000
Right
20
15
5
5
5
40
Left
5
30
25
35
40
40


On separation examination in December 1973, the Veteran 
denied hearing loss.  Audiometric testing conducted in 
conjunction with the separation examination revealed the 
following puretone thresholds:





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
5
0
0
30
LEFT
15
20
10
15
5
35

In February 1974, testing disclosed:





HERTZ



500
1000
2000
3000
4000
6000
Right
15
15
0
0
5
30
Left
10
15
10
15
30
45


The report of a private audiogram conducted in August 2004 
noted the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
Right
50
45
25
35
60
Left
45
40
45
65
65


Private testing in August 2006 revealed the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
Right
30
30
25
35
60
Left
30
30
45
60
65


A VA examination was carried out in September 2007.  The 
examiner recited the results of the Veteran's pre-induction 
audiogram as well as the results of those conducted at 
service entrance and separation.  The Veteran reported that 
he served as a refueler of jets in the Air Force.  He 
indicated that subsequent to service he worked as a custodian 
at a school and had no noise exposure.  He also denied 
recreational noise exposure.  Audiometric testing revealed 
the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
Right
15
20
20
40
65
Left
15
20
30
60
70

Speech recognition testing elicited scores of 84 percent for 
the right ear and 88 percent for the left.  The diagnosis was 
asymmetric bilateral sloping sensorineural hearing loss.  The 
examiner indicated that the Veteran's pattern of hearing loss 
was consistent with a history of noise exposure which, based 
on the claims file review, existed prior to service.  She 
noted that there was no significant change between reference 
audiogram and the separation audiogram.  She concluded that 
it was less likely than not hat the claimed hearing loss 
began with noise exposure in service.

Analysis

As an initial matter, the Board notes that the appellant has 
not alleged that his claimed hearing loss disability is the 
result of participation in combat with the enemy.  Therefore, 
the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are 
not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed to have been incurred or 
aggravated if it is manifested to a compensable degree within 
a year of the Veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Board notes that in Hensley v. Brown, the Court observed 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Initially, the Board notes that only certain frequencies are 
considered in determining the presence of disability for VA 
purposes.  See 38 C.F.R. § 3.385.  However, all frequencies 
may be considered for determining the proper history of a 
condition.  The record also establishes that there may have 
been a transposition error in recording the December 1973 
results in the copy.  However, the original contains the left 
and right frequencies in the appropriate locations.  The 
Board accepts the original document over the carbon copy.

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is not 
warranted for bilateral hearing loss disability.  In this 
regard, the Board notes that a loss of hearing acuity was 
noted at the time of the Veteran's entrance into service in 
November 1970.  Specifically, there was hearing loss 
disability on the left (38 C.F.R. § 3.385) and an abnormality 
on the right at 6000 Hertz.  See Hensley.  Moreover, the 
service treatment records demonstrate that the pre-existing 
hearing loss did not increase in severity during service and 
was not aggravated by service.  Rather, the VA examiner noted 
that there was no significant change between the reference 
audiogram in November 1970 and the discharge examination.  
She concluded that it was less likely than not that the 
claimed hearing loss began with noise exposure in service.

When the entrance examinations and the 1974 examinations are 
compared, it is clear that the opinion of the VA examiner 
that there was no significant change is correct.  The 
abnormalities on the left at 1000, 2000, 3000 and 4000 Hertz 
either were no longer abnormal or improved from the entrance 
baseline.  More specifically, the acuity at 500, 1000, 2000 
and 3000 Hertz were normal on the left.  Although on the left 
there remained an abnormality at 4000 Hertz, such was an 
improvement over the prior finding of disability at 4000 
Hertz (on the left).  Similarly, on the right, the tested key 
frequencies at 500, 1000, 2000, 3000 and 4000 were normal at 
entrance and separation.  See Hensley.  Furthermore, the 
abnormality on the right, at the non-key frequency, 6000 
Hertz, actually improved.  Stated differently when only key 
frequencies are considered on the right, the Veteran was 
normal at entrance and at separation.  If the abnormality at 
6000 Hertz is considered, it is clear that there was no 
increase in severity and therefore no aggravation.  Because 
there was no increase in severity, the presumption of 
aggravation dos not applies.

The Board acknowledges the Veteran's contention that his 
current hearing loss is related to noise exposure in service.  
He has related to his representative his belief that his 
hearing loss did not pre-exist service and indicated that he 
did not clearly recall having undergone audiometric testing 
in service or beforehand.  Nevertheless, the record contains 
the results of three Air Force administered audiograms, as 
discussed above.  Those tests reflect that the Veteran had 
loss of hearing acuity at service entrance in November 1970 
and that such loss did not significantly change during 
service.  The record contains no reliable evidence to refute 
the in-service audiograms or the VA examiner's opinion.  The 
Board has considered the Veteran's statement, but we conclude 
that the objective testing is far more probative than the 
Veteran's lay statements.  In summary, the preponderance of 
the evidence is against the Veteran's claim, and there is no 
doubt to be resolved.  Accordingly, service connection for 
bilateral hearing loss disability must be denied.

Lastly, there is no proof of an increase in severity (of an 
organic disease of the nervous system) within one year of 
separation from service.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

At his September 2007 examination, the Veteran denied 
tinnitus.  In October 2008 the Veteran stated that when he 
was asked about ringing in his ears at the examination, he 
did not understand what the examiner was asking him, and that 
he did in fact have tinnitus.  In light of the Veteran's 
assertion that he does in fact have tinnitus, he should be 
afforded an additional VA examination to address the etiology 
of this disability.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination 
to determine the etiology of his claimed 
tinnitus.  Following examination, 
interview of the Veteran, and review of 
the claims file, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's claimed tinnitus is related 
to any disease or injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


